Case: 15-11868   Date Filed: 10/13/2017    Page: 1 of 2


                                                     [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11868
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:14-cr-00043-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ADRIAN LABAR INGRAM,

                                                          Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (October 13, 2017)

Before TJOFLAT, WILLIAM PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 15-11868     Date Filed: 10/13/2017   Page: 2 of 2
Mart. C. Puetz, retained counsel for Adrian Labar Ingram in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Ingram’s conviction and sentence are

AFFIRMED.




                                          2